Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0355092 to Smits et al. in view of CN-106967290 to Wang et al.
As to claims 6, 11, and 13, Smits discloses a self-healing polyurethane that is comprised of a polyurethane system comprising hard segments (from diisocyanates and chain extenders) and soft segments (from diisocyanate and polyols) interconnected with hydrogen bonds between the hard segments to other hydrogen bonding polyol segments (0013) wherein the polyurethane comprises the reaction product of a urethane polyol (applicants first prepolymer) that is the reaction product of a dimer diol, a polyol, and hexamethylene diisocyanate, a further polyol and an NCO-terminated prepolymer prepared from diphenylmethane diisocyanate and a second polyol (labeled B) (applicants third prepolymer) (0087-0096, Table 1, see preparation, see Examples for the method steps of claim 11).
Smits does teach monomeric diisocyanates as suitable reactants for the urethane polyol, but the reference does not clearly suggest a mixture monomeric diisocyanate (applicants second prepolymer) with the NCO-terminated prepolymer.
Wang discloses polyurethane elastomers composed of alternating soft segments and hard segments comprising NCO-terminated prepolymers and mixtures of monomeric diisocyanates that include 1 to 10 parts by weight of isophorone diisocyanate, 0.1 to 1 part by weight of phenylmethane diisocyanate, and 0.1 to 1 part by weight of toluene diisocyanate (0007).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add additional monomeric diisocyanates (applicants second prepolymer) taught in Wang to the polyurethane elastomer and methods for preparing the polyurethane elastomer of Smits to improve elongation at break, unidirectional elongation during impact resistance and better processability and storage stability (0008).
As to claim 12, Smits discloses wherein the polyol component comprises dimer acid polyester polyols and non-dimeric acid fatty acids such as polycaprolactone, polyester polyols, polyether polyols, and polycarbonate polyols (0100). Smits further discloses the selection of a further polyol is based on desired crosslinking and allows for one or more mechanical properties of the final polyurethane to be selected and/or optimized (0102).
As to claims 7-8 and 14, Smits discloses chain extenders such as 1,4-butanediol, 1,6- hexanediol, or 1,3-propane diol (0162-0166).
As to claims 9-10, Smits discloses wherein the NCO terminated prepolymer or second polyisocyanate (used to prepare applicants “second polymer) is used within amounts that range from 5 to 65% by weight of the final polyurethane (0099). Accordingly, it would have been obvious to a person of ordinary skill in the art to add the NCO-terminated prepolymer within the claimed amounts based on the desired mechanical properties, especially with regards to self-healing properties (0125-0138).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,957,959 to Matsumoto et al.
As to claims 1-3, Mastsumoto discloses a polyurethane prepolymer composition (10:56-65) comprising 10 to 95% by weight of a first isocyanate-group containing prepolymer comprising  a first diisocyanate (xylylene diisocyanate), a polyoxyethylene oxypropylene diol (applicants claim 2 polyol), and a second diisocyanate (4,4-diphenylmethane diisocyanate) wherein the polyols are connected via urethane hydrogen bonds derived from the reaction of XDI and MDI with the ends of polyols (Example 1, 5:38-6:57) (applicants third prepolymer), 90 to 5% by weight of a second isocyanate-group containing prepolymer prepared from a polyol and an aliphatic diisocyanate, such as hexamethylene diisocyanate (7:1-50, applicants first prepolymer), and unreacted monomeric diisocyanate remains in the prepolymer composition (4:66-68) in amounts that range from 1 to 15% by weight based on viscosity and reactivity considerations (5:18-21, 35).
The amount of prepolymer A of Mastsumoto overlaps the claimed amount of 10 to 20%.  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to less of prepolymer A that falls within the claimed range based on prior art presented that prepolymer A prepared from an aromatic diisocyanate provides higher reactivity and the mixture of prepolymers allows for the preparation of prepolymer compositions with different reactivity.  Accordingly, by using less of prepolymer A the prepolymer composition would have a slower reactivity (4:39-60).
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicants arguments are directed to the ratio of the third prepolymer in the polyurethane prepolymer composition.  A new piece of prior art is presented that teaches the limitation.  
Independent claims 6 and 11 do not require the ratio limitation and the applicant did not argue how Smits in view of Wang fail to teach the claim limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ratio in a range from 10 to 20%) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763